DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the reference to Kim fails to disclose “fractional sample correction”, the Examiner respectfully disagrees. Attention is brought to paragraph 97 of the applicant’s published specification (2020/0096311), which discloses that the claimed “fractional sample correction” is a result of linear interpolation of the sample data (par. 97). Attention is now brought to paragraph 1 of the Method section of the reference to Kim, which explicitly discloses that “the resampling part linearizes an interferometric signal henceforth called the OCT signal, by linearly interpolating it with the extracted reference interferometer phase and a linearized phase”.  Further, Kim goes on to disclose a “complex FIR approach”, which consists of two filters: one related to the real coefficients, and the other to the imaginary coefficients, in order to provide a π/2 phase relationship (applicant’s fractional correction) (pg. 1434, par. 2-3). 

Applicant’s arguments with respect to claims 10 and 20 have been considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-12 and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by “High-speed spectral calibration by complex FIR filter in phase-sensitive optical coherence tomography” by Kim et al. (provided by applicant).

In regards to claims 1-2, 5-6, 11-12 and 15-16, Kim discloses an optical coherence tomography system, comprising: 
a SD-OCT system (applicant’s sample interferometer) (pg. 1432, par. 1-2); 
a digital acquisition system for digitizing A-lines from the sample interferometer (pg. 1432, par. 3); 
a calibration fixture for the sample interferometer (pg. 1432, par. 3-4); and 

and resampling the A-lines by performing fractional sample correction of A-lines (pg. 1433, par. 3; pg. 1434, par. 2);  
  [claims 2, 12] wherein the calibration fixture includes a mirror (pg. 1443, par. 2-3);  
[claims 5, 15] wherein the image processing computer performs band-limited interpolation prior to resampling (pg. 1434, par. 2; pg. 1436, par. 2-3; pg. 1443, par. 1-4);  
[claims 6, 16] wherein the resampling is based on measuring the response of the system to the calibration fixture (pg. 1443, par. 2).  

Claim(s) 10 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Dual window method for processing spectroscopic optical coherence tomography signals with simultaneously high spectral and temporal resolution” by Robles et al.

In regards to claims 10 and 20, Robles discloses, an optical coherence tomography system, comprising: 
a sample interferometer (Abstract; Introduction); 
a digital acquisition system for digitizing A-lines from the sample interferometer (Abstract; Introduction); and Page 18 of SpecificationDocket 0005.122'7US1 
an image processing computer for performing multi window processing of the same A- lines (Abstract; Introduction, par. 4; Theory, par. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Reisman.

In regards to claims 7-9 and 17-19, Kim differs from the limitations in that it is silent to a system, wherein the image processing computer performs multi window processing of the A-lines; [claims 8, 18] wherein multi window processing includes employing parameterized 
However, Reisman teaches and shows in Figure 2, an OCT system that may include one or more of the following “conventional processing” methods: “rescaling; fixed pattern noise removal; numerical dispersion compensation; windowing; spectral reshaping; a discrete Fourier transform; magnitude and/or phase calculations; logarithm conversion or other transform of magnitude data” (par. 40). Reisman further teaches signal processing methods wherein multiple different windowing functions can be utilized (par. 78-79, 81-82), wherein the window function may be of “variable size” (par. 86). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kim to include multi-window, parameterized processing for the advantage of shaping or smoothing a dataset to a desired characteristic or quality, with a reasonable expectation of success. 
 
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of US Publication 2006/0228011 to Everett et al.

In regards to claims 21-26, Kim differ from the limitations in that it is silent to the system and method, [claims 21, 25] wherein the spectral flattening includes high pass filtering the A-lines and performing a transform of the A-lines to obtain an inverse window;  [claims 22, 26] further comprising applying the inverse window to spectrally flattening A-lines taken from the 
However, Everett teaches a method for processing OCT signals, wherein “computation using the fast Fourier transform, are well-known in the art”, and wherein high-pass filtering is utilized so as to attenuate large-scale variations and low-pass filtering is utilized to reduce noise (par. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Kim to include the signal processing methods discussed above for the advantage of shaping or smoothing a dataset to a desired characteristic or quality, with a reasonable expectation of success. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886